Citation Nr: 0735790	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to recognition of the veteran's 
daughter as a "child" based on a finding of permanent 
incapacity for self-support before attaining the age of 18 
years.

2.  Entitlement to recognition of the veteran's daughter as a 
"child" based on a finding of permanent incapacity for 
self-support before attaining the age of 18 years.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from October 1951 to October 
1953.  The veteran died in August 2004.  The appellant is the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2004, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in August 2005.

The appellant was scheduled to testify before the Board at a 
hearing in August 2007, but failed to report and did not 
request rescheduling nor provide good cause for the failure 
to report.

The issue of entitlement to recognition of the veteran's 
daughter as a "child" based on a finding of permanent 
incapacity for self-support before attaining the age of 18 
years is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1997 RO rating decision denied entitlement to 
recognition of the veteran's daughter as a "child" based on 
a finding of permanent incapacity for self-support before 
attaining the age of 18 years; a notice of disagreement 
regarding this decision was never filed.

2.  Evidence received since the January 1997 RO rating 
decision is not cumulative of the evidence of record at the 
time of the January 1997 denial, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision which denied entitlement 
to recognition of the veteran's daughter as a "child" based 
on a finding of permanent incapacity for self-support before 
attaining the age of 18 years is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the January 1997 rating decision 
in connection with the filing to reopen the claim of 
entitlement to recognition of the veteran's daughter as a 
"child" based on a finding of permanent incapacity for 
self-support before attaining the age of 18 years is new and 
material, and the claim has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).

The only final resolution of any issue on appeal in this case 
is the Board's decision below that new and material evidence 
has been submitted sufficient to reopen the appellant's 
claim.  Thus, any deficiencies in VCAA notice with respect to 
the petition to reopen the claim are rendered moot, to 
include with regard to the holding in Kent v. Nicholson, 20 
Vet.App. 1 (2006).  To that extent, no further discussion of 
VCAA is necessary at this point.

With regard to the underlying reopened claim itself, there is 
no need to undertake any review of compliance with the VCAA 
and implementing regulations at this time since it is 
anticipated that any deficiencies with regard to VCAA notice 
or the duty to assist the appellant will be addressed and 
remedied while on remand to the RO.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

New and Material Evidence

The claim of entitlement to recognition of the veteran's 
daughter as a "child" based on a finding of permanent 
incapacity for self-support before attaining the age of 18 
years was previously denied by an RO rating decision dated 
January 1997; the basis for the denial was a finding that the 
evidence showed the veteran's daughter did not become 
psychiatrically disabled until the age of 28.  The January 
1997 rating decision was apparently issued in response to a 
claim advanced by the veteran on his daughter's behalf 
regarding his daughter's status for VA benefits purposes; the 
veteran was informed of his appellate rights and did not file 
a notice of disagreement with this decision.  Under the 
circumstances, the Board believes that the January 1997 
rating decision should be viewed as a final decision.  38 
U.S.C.A. § 7105(c).  However, claims which are the subject of 
prior final determinations may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed.Cir. 1998).

In April 2004, the veteran's daughter submitted a request to 
reopen the issue of her entitlement to recognition as a 
"child" based on a finding of permanent incapacity for 
self-support before attaining the age of 18 years.  In a July 
2004 decision, the RO appears to have reopened the claim, and 
denied it on its merits.  The Board is not bound by the RO 
determination and must nevertheless consider whether new and 
material evidence has been received to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The January 1997 RO rating decision is the last 
final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in April 2004, 
the revised version of 3.156 is applicable in this appeal.

The appellant has submitted new evidence consisting 
predominantly of documentation of her psychiatric treatment.  
Many of these records pertain to relatively recent treatment 
for a significant psychiatric disability and do not address 
the extent of any psychiatric disability which manifested 
prior to the appellant's 18th birthday.  However, of 
tremendous importance in this case are three reports from the 
appellant's psychiatric hospitalization as early as January 
1976 onward, covering a period in which the veteran was 17 
years of age and turned 18 (in August 1976).  At the time of 
the prior January 1997 denial, the RO relied largely upon a 
treating psychiatrist's statement indicating that the 
appellant has "been psychiatrically disabled since 1986."  
The Board notes that the record reflects that the 
psychiatrist who authored that statement first treated the 
appellant in 1986, and was not in a position to address the 
appellant's capacity prior to that time.  However, at the 
time of the January 1997 denial, there was no contemporaneous 
evidence to demonstrate psychiatric disability in the 
appellant prior to her 18th birthday and, thus, the RO found 
no basis upon which to grant the claim.  Notably, the newly 
submitted hospitalization records include a diagnosis of 
"unspecified psychosis" in January 1976, when the appellant 
was 17 years of age; the records also show a diagnosis of 
"Schizohprenia [sic], paranoid type" in January 1977, five 
months following the appellant's 18th birthday.

The Board finds that the new submission of psychiatric 
hospitalization records from prior to and immediately 
following the appellant's 18th birthday are new and material 
evidence.  These records present a reasonable possibility of 
substantiating the claim by supporting a previously 
unestablished fact pertinent to the basis of the prior 
denial; they support the appellant's claim that she was 
significantly psychiatrically disabled prior to her 18th 
birthday.

The claim, therefore, is reopened.  38 C.F.R. § 3.156.




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to recognition of the veteran's daughter 
as a "child" based on a finding of permanent incapacity for 
self-support before attaining the age of 18 years.  To this 
extent, the appeal is granted, subject to the following 
remand section of this decision. 


REMAND

In the Board's view, whether the mental condition of the 
veteran's daughter rendered her permanently incapable of 
self-support at age 18 is ultimately a matter upon which 
competent medical evidence is determinative; this pertains 
both to diagnosis of a disability or disabilities, and to 
support the conclusion that the severity of such disability 
or disabilities had rendered her incapable of self support 
before she attained her 18th birthday in August 1976.  The 
newly submitted psychiatric reports contemporaneous to the 
year of the appellant's 18th birthday furnish the record with 
significant competent clinical information, including 
diagnoses, from the pertinent period of time.  These records 
document substantial clinical findings and potentially 
important information including the fact that the appellant 
began to refuse to attend school and manifested a clinically 
noted psychosis by January 1976, that the appellant 
apparently stabilized with medication and treatment until 
late summer 1976, when she discontinued all of her treatment 
and declined again into symptoms of psychosis.  The records 
show that she was hospitalized in December 1976 and diagnosed 
with paranoid schizophrenia which had somewhat stabilized 
with treatment and medication.

However, these reports were not authored with particular 
attention to expressing the severity of disability in the 
context of determining the appellant's capacity for self-
support.  Nevertheless, the significant clinical detail and 
information contained in these reports, in the context of the 
record as a whole, may now allow a competent psychiatric 
professional to draw informed and probative conclusions 
pertinent to the outcome of this case.  As there is currently 
no competent opinion of record addressing the appellant's 
capacity at the age of 18 with regard to the issue in this 
appeal, such additional development is necessary prior to 
appellate review.  The Board may not draw conclusions 
regarding the determinative issues in this case involving the 
extent of the veteran's psychiatric disability, and her 
capacity to support herself, as of her 18th birthday without 
competent psychiatric evidence which addresses the issues 
directly.  The Board may not draw its own medical conclusions 
in reaching a decision.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).

A competent psychiatric professional's interpretation of the 
pertinent clinical information of record is necessary to 
develop the record for appropriate appellate review.  Thus, a 
VA examination is required to develop the record and address 
the essential medical questions such that the Board may 
properly conduct appellate review and reach a determination 
in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant's daughter to be afforded a 
VA psychiatric evaluation.  It is 
imperative that the claims folder be 
reviewed by the examiner in connection 
with this examination.  The 
sole issue in the case is the nature and 
extent of the appellant's mental disorder 
on her 18th birthday in August 1976.  The 
nature of her current disorder is not 
at issue, but additional information will 
be required from the examiner and the 
appellant's daughter in order for the 
Board to make this determination.  The 
examiner is asked to review the claims 
folder, including the hospitalization 
reports from January 1976 to January 1977, 
and answer the following questions:

a)  Was the appellant employed on 
August 11, 1976?  If so, the nature and 
extent of this employment should be 
noted.

b)  What was her level of academic 
performance in or near August 1976?

c)  What was the status of the 
appellant's mental health and capacity 
in August 1976?

d)  The examiner is asked, if possible, 
based on a review of the medical 
evidence of record, to provide a GAF 
score for the appellant's mental 
condition in August of 1976.

e)  Was the appellant permanently 
incapable of self-support at the time 
she turned eighteen years of age in 
August of 1976?

2.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the appellant's claim can be 
granted.  If the appeal remains denied, 
the appellant and her representative, if 
any, should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


